EXCLUSIVE CONTRACT OF PROVIDING AND BROADCASTING

OF TELEVISION SIGNAL

Executed under the Law no. 513/1991 Ref.

 

Exclusive contract of providing and broadcasting of television signal
(hereinafter referred to as "the Contract") made on August 30th, 1996 between:

Markiza-Slovakia, s.r.o., a company incorporated and acting under the Slovak law
with the seat at Blatné 334, 900 82 Bratislava, represented by Ph.Dr. Pavol
Rusko, address: L'Fullu 10, 841 05 Bratislava and Dpsych Sylvia Volzová,
address: Gorkého 5, 811 00 Bratislava (hereinafter referred to as "the
Concessionaire"),

and

Slovenska televizna spolocnost s.r.o., a company incorporated and acting under
the Slovak law with seat at Blatne 334, 900 82 Bratislava, represented by Ph.Dr.
Pavol Rusko, address: L'Fullu 10, 841 05 Bratislava and Jeffrey Silverberg
address: Broskynova 1836/10, 845 05 Bratislava (hereinafter referred t

o as "STS"),



Whereas, the Concessionaire has been granted the License for Television
Broadcasting of 3 Broadcasting Net of television signal no. /41, on August 7th,
1995 by the Council of SR for Radio and Television Broadcasting (hereinafter
referred to as "the License"), and

Whereas, the Concessionaire has executed a contract with Slovenské
telekomunikácie, s.p. (hereinafter referred to as "ST"), in respect of which ST
has agreed to provide transmission service to the Concessionaire through
television transmitters which belong to ST, and

Whereas, STS has paid, on behalf of the Concessionaire a retainer fee in minimum
amount of 127 mil.,-SK for transmission service which shall be provided by ST to
the Concessionaire, and

Whereas, the Concessionaire and CME Media Enterprise, B.V., a company
incorporated and acting under the Holland law with seat at Leidesplein 29, 1017
PS Amsterdam, The Netherlands (hereinafter referred to as "CME"), have made a
contract on September 28th, 1995, under which the Concessionaire and CME have
agreed to establish STS in the manner set forth in the Contract of Foundation,
and

Whereas, the Concessionaire and CME have, actually, established STS and STS is
prepared to provide to the Concessionaire both the commercial television program
and advertisement, starting from August 31st, 1996 and continue with such
activity during the term of the License, any of its extensions, updates and its
extension of the range,

Therefore, the parties have agreed, as follows:

 

1 Definitions

The terms set out herein have the following meaning:

1.1 Advertisement: a public information introduced by using information mediums,
purpose of which is to inform the consumer on products, persuade and encourage
him to use them, or otherwise influence its decision making when choosing
product.

1.2 Contract: this Contract and all and any of its Addendum included and with no
limit any documents related to.

1.3 Broadcasting and television coverage (in some provisions hereof set forth as
"coverage and/or broadcasting"): spread of programs or visual and acoustic
information, determined to the public, by means of transmitters, distribution
cables, satellites and others.

1.4 Council: The Council for Radio and Television Broadcasting and any body
which would follow its rights.

1.5 Parties: The Concessionaire and STS.

1.6 Person: includes single person, partners, association, legal entity,
administrator or successor.

1.7 Program: all materials produced by STS, or under the management of STS, or
licensed for STS broadcasting, or prepared to be aired, notwithstanding the fact
it might not be aired, within, but not limited by the License, news, sports
coverage, movies, series, advertisement, music programs and own advertisement.

1.8 Broadcast: a completed single autonomous television work with its own
identification number.

 

2 Goal of the Contract

 2.1 The Concessionaire shall exclusively take over and air each and any
broadcasts and advertisement from STS, without any limitation, provided that
such take over and broadcasting of such broadcast shall be in accordance with
provisions of the License and broadcasting structure approved by the Council, or
licenses which the Concessionaire may inquire in the future. STS shall be the
exclusive supplier of the program for the Concessionaire.

2.2 STS shall deliver the program exclusively to the Concessionaire for
Concessionaire's television broadcasting within the territory it has obtained
the License for.

2.3 STS shall also ensure technical equipment and systems necessary to enable
the Concessionaire to broadcast the television signal. Neither the
Concessionaire nor STS shall claim any supplemental financial payments from the
other party for any rights included herein. Both parties expressly agree that
the activity of STS is determined by the decision of the Concessionaire to
include the contract with CME of establishing STS mentioned above and
acknowledge that their mutual obligations hereunder have been considered
sufficiently.

2.4 All revenues for program delivered by third persons shall be received by
STS.

 

3 Representations and Warranties

3.1 To the signing date of the Contract, the Concessionaire declares and
warrants that all representations are true, accurate and not misleading as
follows:

3.1.1 The Concessionaire is a legal entity incorporated and acting under the law
of Slovak Republic.

3.1.2 The Contract has been executed by STS and the Concessionaire and it is a
valid contract binding the Concessionaire and it is enforceable against the
Concessionaire in accordance with the law of Slovak Republic.

3.1.3 The Concessionaire is the holder of the License for Broadcasting of
Television Signal as set out in the License to this date.

3.1.4 The Concessionaire, to this date, is a holder of a valid and binding
contract with ST under which ST is legally obliged to broadcast the television
signal ensured by the Concessionaire.

3.1.5 The note of cancellation, annulment or any other restriction of rights of
the Concessionaire following from the License or the contract with ST mentioned
above or any court, administration or other procedure started, goal of which is
the cancellation, annulment or any other restriction of any of its rights with
respect to the License or the contract with ST mentioned above, have not been
delivered to Concessionaire, and the Concessionaire is not aware of any such
activity.

3.1.6 The Concessionaire has conducted no act which could result in failure of
delivery of television program, cancellation, annulment, termination or any
other restriction of its rights in respect of the License, or the contract with
ST mentioned above.

3.1.7 The Concessionaire has fulfilled conditions set forth in the License
except one, namely the start of the broadcasting of signal within the territory
of SR.

3.1.8 The Concessionaire has signed no other contract, whether written or oral,
with any other person who could have been granted the right to broadcast a
television signal within the License, and also, it has granted no consent to
broadcast programs and/or advertisements within the License.

3.1.9 The Concessionaire has acquired all consents and rights required under the
law of Slovak Republic to execute its activity and to conclude this contract and
other contracts with respect hereto.

Each of these representations and warranties shall be deemed true by the
Concessionaire to the signing date as well as to the start of recommendations of
programs and advertisements and to the commencement of broadcasting of
television signal in accordance with the License.

3.2 STS represents and warrants to the Concessionaire that all representations
are true, complete and not misleading to the signing date, as follows:

3.2.1 STS is a legal entity incorporated and acting under the law of Slovak
Republic.

3.2.2 The Contract has been written by STS and shall be a valid contract binding
STS and shall be enforceable against the Concessionaire in accordance with the
law of Slovak Republic.

3.2.3 STS has acquired all consents and rights required under the law of Slovak
Republic to execute its activity and to conclude this contract and other
contracts in respect hereto.

3.2.4 STS has concluded no other contract, either written or oral, with any
person to whom it would be obliged to deliver any program.

3.2.5 STS has conducted no such act results of which could lead to a failure of
delivery of the television program, cancellation, annulment, termination or any
other restriction of its rights with respect to the License or contract with ST
mentioned above.

3.2.6 STS has acquired all permits and rights connected to the broadcasting of
television program for the Concessionaire and has executed contracts with
organizations for protection of author rights.

3.2.7 STS has fulfilled all conditions set forth in the License with one
exemption, namely the commencement of the broadcasting of the signal in the
territory of Slovak Republic.

Each of these representations and warranties shall be deemed true by STS to the
date of recommendation of programs and advertisements of STS as well as to the
commencement of the broadcasting of television signal in accordance with the
License.

 

4 Rights and Parties' Responsibilities

4.1 Responsibilities of STS:

4.1.1 STS shall ensure any activities necessary for production and delivery and
operation of commercial television program.

4.1.2 STS shall ensure and operate technical equipment necessary for the
Concessionaire to secure the television signal, which will be aired within the
License.

4.1.3 STS shall represent the Concessionaire in third party relations in any
matter save for matters relating to the License.

4.1.4 STS shall ensure program and advertisement in accordance with the
License's terms and conditions and laws of SR.

4.1.5 STS shall be responsible for ensuring the signal aired at quality required
proper broadcasting.

4.1.6 STS shall not execute any activity intentionally, which would result in
imposing a fine, cancellation, annulment, termination or any other restriction
of any rights of the Concessionaire with respect to the License.

4.2 Concessionaire's Responsibilities:

4.2.1 The Concessionaire shall broadcast the program delivered by STS in exact
form and design it has been received and in time when it has been delivered.

4.2.2 The concessionaire shall inform STS, with no delay, on information,
correspondence or communication of any kind arriving from the Council, court or
any other person in any connection to the License.

4.2.3 The Concessionaire shall not execute any activity which might harm the
License or STS.

4.2.4 The Concessionaire shall not assign its License, or otherwise endorse its
rights to the License, to a third person without prior written consent of STS.

4.2.5 The Concessionaire shall not condition, forfeit, apply a forfeit,
execution, expropriation or other encumbrance against the License.

4.2.6 The Concessionaire shall not grant any broadcasting rights to broadcast
any programs, advertisements or television signal of any kind within the License
to any other subject than STS.

4.2.7 The Concessionaire shall not execute any activity, which might result in
any cancellation, interruption, termination or any other restriction of its
rights within the License.

4.2.8 The Concessionaire shall immediately, after the notice of ST, inform STS
if the signal provided by STS has been interrupted or it would not be available
in the broadcasting (except events of a scheduled outage) or it would be not
able to broadcast due to any reason.

4.2.9 The Concessionaire shall apply periodically for another license to be
granted.

 

5 Mutual Obligations, each party shall be obliged to and shall agree with as
follows:

5.1 If at any time of the term hereof, the Council, or any other governmental
body shall decide that the Contract does not correspond with duties under the
License of the Concessionaire, or otherwise violates the rules or ordinances of
the Council or any binding law of the Council, governmental body or legally
adopted law of Slovak Republic, the parties shall modify the Contract bona
fides, so that the Contract shall not violate such rule, law or ordinance. In
the event the parties shall not be able to come to an agreement, arbitration
procedure shall apply to such matter in accordance with provisions of Article 10
hereof.

5.2 In the event the change of conditions or ordinances of the Council, or other
ordinances or law issued by the government result in necessity of acquiring from
the Council, or another body, consent for use, continuation, or further validity
of any provisions hereof, both parties shall strive to prepare, fulfil and
enforce against the Council, or any other competent body, all matters for
acquiring such consent.

5.3 Mutual damages in the event of any charges and responsibilities for lost or
damage occurred as a consequence of breach of mutual obligations in respect
hereto.

5.4 STS shall be obliged to settle all fines resulting from decision of the
legislative or executive body which shall be imposed lawfully for contents of
the program delivered and shall settle all costs originated in connection with
such procedure.

 

6 Term of the Contract

The Contract shall be valid end enter into on the signing day and shall
terminate on final termination date of the License or any other license which
may be owned by the Concessionaire in the future, provided, however, that it
shall not be terminated earlier, in accordance with provisions hereof.

 

7 Termination

The Contract shall be terminated solely due to reasons and in the manner, as
follows:

7.1 Due to default of either contracting party, if such default would depreciate
essentially the value of the agreement to one contracting party, the other
contracting party shall be entitled to inform in writing on such default with
details of such default of the Contract, whereas the other contracting party
shall be allowed to remedy such default within 30 (thirty) days. The entitled
party may cancel the Contract if the other contracting party shall not provide
the remedy of such default after 30 (thirty) days as of the date of written
notice of default.

7.2 Notice of cancellation shall enter into after 180 days (one hundred and
eighty) from the date the party in default has received the written notice of
cancellation, without any further legal procedure. If such notice shall not be
cancelled as a result of satisfactory remedy of default, the term of
cancellation shall start from the first delivery of such written notice.

7.3 If the deliberate commencement of wind up procedure, or bankruptcy procedure
on the part of STS the Concessionaire shall be entitled to terminate the
Contract by written notice, whereas the bankruptcy procedure, by which STS
requires to settle receivable shall not be deemed a reason for terminating the
Contract.

7.4 In the event of any circumstances, new law and ordinance included, which
might restrain both the Concessionaire and STS from fulfilling its obligations
under the Contract; or their basic relations shall change in such manner that it
shall become impossible to fulfil their conditions and expectations existing in
time of execution of the Contract and it shall be impossible to remedy such
state by means of bargaining or binding arbitration, such state shall give right
to either party to send a written notice of termination of the Contract.

7.5 If STS shall terminate delivery of program for the Concessionaire with
exemption of Acts of God and shall not renew delivery of program after 5 days
from the date the written notification has been delivered, the Concessionaire
shall be entitled to terminate the Contract.

7.6 If STS shall interrupt the delivery of programs due to technical reasons,
STS shall be obliged to ensure a back-up delivery of programs within 15
(fifteen) days. If not so, the Concessionaire shall be entitled to cancel the
Contract immediately.

 

8 Copyright and Other Intellectual Property

All copyrights and other intellectual property rights to programs and
advertisements produced by STS, or to which STS has acquired the rights, shall
remain subject to exclusive property of STS. The Concessionaire shall not
require any additional licenses from any owner of the copyright, or the owner of
intellectual property rights to programs, or advertisements exclusively for
itself.

 

9 Confidentiality

Parties may not, and shall ensure not, in their subordinated organizations,
affiliations, personnel, representatives, suppliers, consultants, to disclose or
publish any information at disposal of the other party in connection with the
Contract, or subject hereof without prior consent of the other party.

 

10 Arbitration

10.1 All disputes arising out of or in connection with the Contract shall be
settled definitively by the arbitration procedure in accordance with the Law no.
218/96 SR. Prior submitting the case to arbitration commission by the affected
party, it shall notify the other party by a written notice, whereas it shall be
obliged to specify the matter of the dispute and the other party shall be
entitled to respond such written notification within 30 (thirty) days which
shall be deemed a condition. Only after such 30 days deadline has elapsed the
affected party may turn to the arbitration commission.

10.2 Both parties shall be bound by the decision of arbitrators and the
application for execution of such decision may be submitted to any court within
jurisdiction of which the seat of such affected party shall be.

 

11 Exclusivity of the Contract

11.1 There exists no other contracts between parties relating to the Contract or
subject hereof except those set forth expressly, or referred to.

11.2 The Contract signed by both parties shall be the final written expression
of all conditions included herein and shall be the complete and exclusive
expression.

11.3 The Contract may be amended only in writing and with signatures of both
contracting parties.

11.4 The Contract shall apply to any other licenses granted to the
Concessionaire in the future.

  

12 Acts of God

12.1 STS shall not be responsible towards the Concessionaire for any failure,
delay or partial discharge when ensuring programs, advertisements or technical
equipment necessary for their broadcasting in events when such failure, delay or
only partial discharge have been completely or partially caused in work,
material, transportation or lack of capacity in events which shall be not within
control of STS and have been not caused by fault or negligence of the
Concessionaire.

12.2 The Concessionaire shall not be responsible towards STS for failure of the
broadcasting of the television signal while such failure shall occur as a result
of events which shall be out of control of, or shall be not caused by, the
Concessionaire or its rough negligence.

 

13 Indemnity

13.1 The Concessionaire shall reimburse STS for all claims, lost or damages
incurred or caused by breaching the Contract.

13.2 STS shall reimburse the Concessionaire for any claims, lost or damages
caused or incurred by breaching the Contract.

 

14 Liquidation of Damages

In the event one party shall be in breach the Contract, the other entitled
contracting party, except its own right to have all damages and lost reimbursed
under the Slovak law, shall be also entitled under the Contract of Foundation
and Contract of Partners.

 

15 Governing Law

The Contract shall be governed by the Law of Slovak Republic.

 

16 Correspondence

16.1 Any correspondence, which would be delivered by one party to another in
connection with the Contract, shall be made in written form and sent by
registered mail.

16.2 Any correspondence hereunder shall be deemed delivered if addressed
correctly to the following address:

 

Markiza-Slovakia s.r.o

P.O. Box 99

842 42 Bratislava

Slovak Republic

and

Slovenska televizna spolocnost s.r.o

Plachého 2

P.O. Box 47

840 02 Bratislava

Slovak Republic

Copy sent to:

CME Group

18 D'Arbly Street

London W1V 3FP

United Kingdom

to attn: Leonard M. Fertig

Fax: 0044 171 292 7902

 

17 Validity of Provisions

In the event of one or more provisions hereof or its application, shall become
invalid, unlawful or unenforceable, other provisions shall remain, by all means,
unaffected.

 

18 Miscellaneous

18.1 The Contract has been executed in four copies, whereas each one shall be an
original.

18.2 The provisions hereof shall be binding and in favour of both contracting
parties and their successors. The Concessionaire and STS shall not assign any of
their rights and duties under the Contract without prior written consent of STS.

18.3 The Contract has been made and signed in Slovak language.

18.4 The provisions of warranties and representations of indemnification shall
not become invalid even in the event of termination or cancellation hereof until
the time of prescription.

 

In witnesseth both parties have signed this Contract as of the date first
indicated above.

 

 

/s/ Pavol Rusko

/s/ Sylia Volzova

/s/ Pavol Rusko

/s/ Jeffrey Silverberg

Markiza-Slovakia, s.r.o

Slovenska televizna spolocnost, s.r.o

 

 



